 



 



 Exhibit 10.30

FIFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Fifth Amendment to Loan and Security Agreement is entered into as of
September 26, 2013 (the “Amendment”), by and between AVIDBANK CORPORATE FINANCE,
a division of AVIDBANK (“Bank”), and USA TECHNOLOGIES, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 21, 2012 and that certain First Amendment to Loan and Security
Agreement dated as of January 1, 2013, that certain Second Amendment to Loan &
Security Agreement dated as of April 2, 2013, that certain Third Amendment to
Loan and Security Agreement dated as of April 11, 2013 and that certain Fourth
Amendment to Loan and Security Agreement dated as of April 29, 2013
(collectively, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.                   Borrower acknowledges that there are existing and uncured
Events of Default arising from Borrower’s failure to comply with Section 6.9 and
Section 6.10 for quarter ended June 30, 2013 (the “Covenant Defaults”). Subject
to the conditions contained herein and performance by Borrower of all of the
terms of the Agreement after the date hereof, Bank waives the Covenant Defaults.
Bank does not waive Borrower’s obligations under such sections after the date
hereof and as amended hereby, and Bank does not waive any other failure by
Borrower to perform its Obligations under the Loan Documents.

2.                   Section 6.10 of the Agreement is amended in its entirety to
read as follows:

                6.10 Adjusted EBITDA. Borrower shall achieve a minimum Adjusted
EBITDA, measured on a quarterly basis, in the following amounts:

  Fiscal Quarter Minimum Adjusted
EBITDA   Fiscal quarter ending September 30, 2013: $1,300,000   Fiscal quarter
ending December 31, 2013: $1,600,000   Fiscal quarter ending March 31, 2014:
$1,900,000   Fiscal quarter ending June 30, 2014: $2,200,000

 

Borrower shall achieve a minimum Adjusted EBITDA for the remaining fiscal
quarters in 2014 and beyond in such amounts as may be mutually agreed upon by
Borrower and Bank with reference to Borrower’s annual operating projections for
such year(s) delivered to Bank in accordance with Section 6.3(f).

 

3.                   Exhibit D of the Agreement is replaced in its entirety with
Exhibit D attached hereto.

4.                   Unless otherwise defined, all initially capitalized terms
in this Amendment shall be as defined in the Agreement. The Agreement, as
amended hereby, shall be and remain in full force and effect in accordance with
its respective terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

 

 

5.                   Borrower represents and warrants that the representations
and warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default, other than the Covenant Defaults,
has occurred and is continuing.

6.                   This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original hereof. Notwithstanding
the foregoing, Borrower shall deliver all original signed documents no later
than ten (10) Business Days following the date of execution.

7.                   As a condition to the effectiveness of this Amendment, Bank
shall have received, in form and substance satisfactory to Bank, the following:

  (a)              this Amendment, duly executed by Borrower; and

  (b)             an amendment fee equal to $2,500.

8.                   Borrower shall promptly pay all Bank Expenses incurred by
Bank in connection with the preparation, negotiation, and execution of this
Amendment.

[signature page follows]

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.



 

 

USA TECHNOLOGIES, INC.

By: /s/ David M. DeMedio

Title: Chief Financial Officer

AVIDBANK CORPORATE FINANCE,
a division of AVIDBANK

By: /s/ Jeffrey Javier

Title: Senior Vice President

 

 

 

 

Exhibit D
Compliance Certificate

TO:AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK

FROM:USA TECHNOLOGIES, INC.

The undersigned authorized officer of USA TECHNOLOGIES, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant Required Complies         Schedule of Revenue Proceeds Weekly
Yes No Transaction Report of Cash Disbursements &  Collections Weekly Yes No A/R
& A/P Agings Monthly within 20 days Yes No Borrowing Base Certificate and
Compliance Certificate Monthly within 20 days     Monthly statements from
JPMorgan Chase Monthly within 5 days of receipt Yes No Monthly financial
statements Monthly within 20 days Yes No Annual financial statements (CPA
Audited) FYE within 120 days Yes No Annual Projections within 30 days of Fiscal
Year beginning Yes No 10K and 10Q (as applicable) Yes No A/R Audit Semi-Annual
Yes No IP Notices As required under Section 6.11 Yes No         Financial
Covenant Required Actual Complies           RML for month ended _______________
  $__________ Yes No When RML is negative, Minimum Liquidity of at least: 6
months RML $__________ Yes No When RML is positive, ratio of Current Assets to
Current Liabilities of at least: 1.00 to 1.00 ________ : 1.00 Yes No Minimum
Adjusted EBITDA for quarters ending:         September 30, 2013: $1,300,000
$__________ Yes No December 31, 2013: $1,600,000 $__________ Yes No March 31,
2014: $1,900,000 $__________ Yes No June 30, 2014: $2,200,000 $__________ Yes No
                     

 

 

  



 

  Comments Regarding Exceptions:  See  Attached.   BANK USE ONLY              
Received by:   Sincerely,   AUTHORIZED SIGNER               Date:            
Verified:   SIGNATURE   AUTHORIZED SIGNER                     Date:   TITLE    
      Compliance Status Yes No         DATE                            

 

 

